       20-50337-KMS Dkt 24 Filed 05/11/20 Entered 05/11/20 13:05:29 Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI

In re: WILLIAM A MAYO, SR and TERESA G MAYO                             Chapter 13
                                                                        Case No:20-50337 KMS


                                OBJECTION TO CONFIRMATION OF
                                        INITIAL PLAN


   Comes now David Rawlings, Standing Chapter 13 Trustee who would show the Court the following

for which relief is sought. It is reasonably believed and the proof will show that the Chapter 13 petition

and plan fail to comply with the following:

   1. 11 U.S.C. §1325(a)(1). The plan does not comply with the provisions of Chapter 13 and with the

   other applicable provisions of the Bankruptcy Code in that (a) the plan and schedules do not

   address the secured claims filed by Sheffield Financial (2019 Polaris Ranger) or FreedomRoad

   Financial (2016 Polaris Slingshot); (b) the trustee requests a more legible copy of the debtors’

   2019 federal tax return, as well as the 2018 federal return.

   2. 11 U.S.C. §109(e). The debtor does not qualify for Chapter 13 relief in that based upon priority

   and general unsecured claims scheduled and thus far filed, the debtors may not be eligible for

   Chapter 13 relief.
     20-50337-KMS Dkt 24 Filed 05/11/20 Entered 05/11/20 13:05:29 Page 2 of 4




20-50337 KMS                 OBJECTION TO CONFIRMATION OF                                Page 2 of 4
                                     INITIAL PLAN

  3. 11 U.S.C. §1325(a)(4). Creditors would receive a greater distribution under a Chapter 7

  proceeding (a) due to non-exempt equity in homestead and personal property; (b) the schedules

  do not disclose or exempt the debtors’ ownership interests in a 2019 Polaris Ranger or a 2016

  Polaris Slingshot; (c) the trustee requests documentation which verifies the value of the

  Certificate of Deposit as indicated in Line 17.3 of Schedule A/B, as well as documentation

  evidencing that it is validly encumbered. Further, the trustee requests documentation which

  will substantiate the values of all vehicles listed on Lines 3.3 through 3.6 of Schedule A/B, as

  well as all collateral listed on Line 40 of Schedule A/B. Additionally, the trustee requests bank

  statements which will reflect date-of-filing balances for all accounts owned by the debtors .
     20-50337-KMS Dkt 24 Filed 05/11/20 Entered 05/11/20 13:05:29 Page 3 of 4




20-50337 KMS                 OBJECTION TO CONFIRMATION OF                                Page 3 of 4
                                     INITIAL PLAN

  4. 11 U.S.C. §1325(b). Payments to be paid to unsecured creditors are inconsistent with disposable

  income in that (a) the debtors are proposing to pay for a 2017 Chevy Silverado driven by a

  37-year-old adult son who does not pay the debtors for the use of the vehicle or contribute to

  the household income. Likewise, the debtors are proposing to pay for a 2013 Toyota Corolla

  driven by an adult sister who does not pay for the use of the vehicle or contribute to the

  household income. These vehicles are, therefore, not necessary for an effective reorganization

  and should be surrendered; (b) the plan proposes that the debtors will assume numerous leases

  which they will pay directly. The plan, however, does not propose any step payments to begin

  upon the payoffs of these leases, all of which will be paid off during the 60-month applicable

  commitment period; (c) the trustee requests documentation which will substantiate Lines 3, 13,

  14, 16, 18, and 21 of the Business Income and Expense addendum (docket #21). Further, the

  “depreciation” expense taken on Line 21 of the addendum should not be included in the

  calculation of net income as it is not an actual expense, but rather an expense used for tax

  purposes only; (d) based upon the Business Income and Expense addendum, Line 5 of Form

  122C-1 overstates the actual expenses incurred by the debtors due to the inclusion of

  depreciation. Further, the expenses should be documented as requested in subpart c above.

  Additionally, the trustee objects to the following expenses on Form 122C-2: Line 9b fails to

  deduct the debtors’ monthly mortgage payment; Lines 13b and 33b include an expense for an

  unnecessary vehicle driven by an adult sister; Lines 13e and 33c include an expense for an

  unnecessary vehicle driven by an adult son; and Line 35 is overstated compared to the priority

  amount reflected in the proof of claim filed. Finally, the trustee requests documentation which

  will reflect actual income earned and expenses incurred during the six full months prior to
       20-50337-KMS Dkt 24 Filed 05/11/20 Entered 05/11/20 13:05:29 Page 4 of 4




20-50337 KMS                     OBJECTION TO CONFIRMATION OF                                   Page 4 of 4
                                         INITIAL PLAN

   filing; namely August 2019 through January 2020.

   Because the plan and petition fail to comply with applicable provisions of the Bankruptcy Code, the

case should be dismissed pursuant to 11 U.S.C. §1307 or the confirmation should be denied and the

debtor given an opportunity to submit a modified plan within reasonable time.

   PREMISES CONSIDERED, David Rawlings , Standing Chapter 13 Trustee prays:

   1. That the Court either dismiss the Chapter 13 case pursuant to 11 U.S.C. §1307, sustain the

       objection, or deny confirmation and grant the debtor a reasonable time in which to submit a

       modified plan.

   2. The Trustee hereby objects to any amended plan filed hereafter.

   3. That the Chapter 13 Trustee be granted such other and further relief to which he may be entitled.

Dated: 5/11/2020                                               /s/ David Rawlings
                                                               David Rawlings
                                                               Chapter 13 Trustee
                                                               P.O. Box 566
                                                               Hattiesburg, MS 39403
                                                               (601) 582-5011

                                                               drawlings@rawlings13.net

                                     CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that I have on this day forwarded, a true and correct copy of
the foregoing Objection, via the Court's ECF filing system, to: The U.S. Trustee, 501 East Court Street,
Suite 6-430, Jackson, Mississippi 39201; and William Wesley Stover, Jr., 403 South State Street,
Jackson, MS 39201.

       So certified on this 11th of May, 2020.
                                                               /s/ David Rawlings
                                                               David Rawlings
